STOCK REPURCHASE AGREEMENT

THIS AGREEMENT is entered into as of this 8th day of August, 2007, by and
between the George E. Richmond 2006 Irrevocable Trust dated January 31, 2006
(“Shareholder”) and Young Innovations, Inc., a Missouri corporation (the
“Company”).

WHEREAS, Shareholder is the record and beneficial owner of all right, title and
interest in and to an aggregate of 300,000 shares of the issued and outstanding
common stock of the Company, par value $0.01 per share (the “Repurchased
Shares”); and

WHEREAS, the Board of Directors of the Company has approved the repurchase of
all of the Repurchased Shares in exchange for a purchase price of $26.00 per
share in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, the parties agree as follows:

1.            Repurchase of Stock. At the Closing (as hereinafter defined), (i)
Shareholder shall surrender for repurchase by the Company, and the Company shall
repurchase and accept all right, title and interest in and to the Repurchased
Shares and (ii) as consideration for such repurchase, the Company shall deliver
to Shareholder, and Shareholder shall accept a wire transfer in the amount of
$7,800,000 (the “Purchase Price”).

2.

The Closing and Transfer of Stock.

2.1          Closing. The repurchase of stock contemplated by this Agreement
(the “Closing”) shall occur on August 15, 2007 at such time or place as may be
mutually agreed upon by the parties (the “Closing Date”). Upon consummation, the
Closing shall be deemed to take place as of the close of business on the Closing
Date.

2.2          Deliveries by Shareholder. At the Closing, Shareholder shall
deliver or cause to be delivered the following:

(a)          certificates evidencing all of the Repurchased Shares with fully
executed stock powers; and

(b)          such other instruments or documents as may be reasonably necessary
to carry out the transactions contemplated by this Agreement and to comply with
the terms hereof.

2.3          Deliveries by the Company. At the Closing, the Company shall
deliver or cause to be delivered the following:

(a)          the Purchase Price by wire transfer in accordance with the
instructions set forth on Schedule A attached hereto; and

(b)          such other instruments or documents as may be reasonably necessary
to carry out the transactions contemplated by this Agreement and to comply with
the terms hereof.

 





3.            Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to the Company as of the date hereof, and as of the
Closing, as follows:

3.1          Organization. Shareholder was duly and validly formed pursuant to a
Trust Agreement dated January 31, 2006 and such Trust Agreement is in full force
and effect.

3.2          Authority. Shareholder has full legal right, power, capacity and
authority, without the consent of any other person, to execute and deliver this
Agreement, and to carry out the transactions contemplated hereby. All actions
required to be taken by Shareholder to authorize the execution, delivery and
performance of this Agreement and all transactions contemplated hereby
(including any consultation, approval or other action by or with any other
person) have been duly and properly taken. The execution, delivery and
performance by Shareholder of this Agreement and the consummation of the
transactions contemplated hereby (i) require no action by or in respect of, or
filing with, any governmental entity, and (ii) do not and will not contravene or
constitute a default, violation or breach under, or give rise to, a right of
termination, cancellation or acceleration of any right or obligation of
Shareholder or any of its beneficiaries or to a loss of any benefit of
Shareholder or any of its beneficiaries under, any provision of applicable law
or regulation or any trust, agreement, judgment, injunction, indenture, deed of
trust, order, decree, or other instrument binding on Shareholder or any of its
properties or result in the imposition of any Lien (as hereinafter defined) on
the Repurchased Shares. The Repurchased Shares do not constitute community
property and are not otherwise owned or held in a manner that requires spousal
or other approval for this Agreement to be legal, valid and binding.

3.3          Validity. This Agreement has been duly executed and delivered and
is the lawful, valid and legally binding obligation of Shareholder, enforceable
in accordance with its terms.

3.4          Ownership of Repurchased Shares. As of the date hereof, Shareholder
is, and at the Closing shall be, the sole record, legal and beneficial owner of
the Repurchased Shares, and Shareholder has good, valid and marketable title to
the Repurchased Shares registered in its name and the absolute right, power and
capacity to sell, assign, transfer and deliver the same to the Company free and
clear of any liens, encumbrances, pledges, security interests, restrictive
agreements, transfer restrictions, voting trust arrangements, claims and
imperfections of any nature whatsoever (collectively, “Lien”). None of the
Repurchased Shares is subject to any voting trust or other agreement,
arrangement or restriction with respect to the voting of such Repurchased
Shares. Upon delivery of the certificates for the Repurchased Shares to the
Company, the Company will have good, valid and marketable title to such shares
free and clear of all Liens.

4.

General Provisions.

4.1          Amendment, Waiver and Enforcement. No amendment or waiver of or
consent to any provision of this Agreement shall in any event be effective,
unless the same shall be in writing and signed by the parties hereto, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

-2-





4.2          Notices. All notices, requests, demands and other communications
hereunder shall be in writing.

4.3          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

4.4          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective heirs,
executors, administrators, successors and assigns.

4.5          Entire Agreement. This Agreement contains the entire understanding
between the parties with respect to the transactions contemplated hereby and
supersedes all other agreements and understandings between the parties.

4.6          Applicable Law. This Agreement shall be governed by and construed
in accordance with the internal substantive laws of the State of Illinois,
without giving effect to conflict of laws principles thereof.

4.7          Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

-3-





IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.

 

 

YOUNG INNOVATIONS, INC.


 

 

By:       /s/ Arthur Herbst
Name:

Title:

GEORGE E. RICHMOND 2006 IRREVOCABLE TRUST DATED JANUARY 31, 2006



By:       /s/ Alfred E. Brennan, Jr.
Name: Alfred E. Brennan, Jr.
Title:   Trustee

 

 

-4-



 

 